Citation Nr: 1000912	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-24 186A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial rating greater than 10 percent 
prior to September 10, 2007, and greater than 50 percent 
thereafter, for major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1985 to September 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In the April 2005 rating decision, the RO also granted 
service connection for tinnitus with a 10 percent rating, 
granted service connection for a back disorder with a 
10 percent rating, granted service connection for 
gastroesophageal reflux disease with a 10 percent rating, 
granted service connection for hypertension with a 
noncompensable evaluation, and denied service connection for 
left ear hearing loss and posttraumatic stress disorder.  In 
the August 2005 Notice of Disagreement (NOD), the Veteran 
expressed disagreement with the ratings assigned for 
hypertension, major depression, back disorder and 
gastroesophageal reflux disease.  A Statement of the Case 
(SOC) was issued in July 2007 addressed all of these issues.  
In his August 2007 Substantive Appeal, however, the Veteran 
indicated that he only was appealing for an increased rating 
for major depressive disorder.  Absent an NOD, an SOC, and a 
Substantive Appeal, the Board does not have jurisdiction of 
the other issues enumerated.  Hazan v. Gober, 10 Vet. App. 
511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).


FINDINGS OF FACT

1.  Prior to September 10, 2007, the Veteran's major 
depressive disorder was manifested by recurrent major 
depressive disorder, with symptoms of feeling down and 
negative, difficulty sleeping, chronic fatigue, low self-
esteem, worrying and inconsistent concentration, making 
social and occupational functioning difficult.  

2.  From September 10, 2007, the Veteran's major depressive 
disorder increased in severity and was manifested by 
depression with crying spell, insomnia, nightmares, anxiety, 
feeling overly emotional, panic attacks twice a month and 
passive suicidal ideation. 


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
prior to September 10, 2007, and greater than 50 percent 
thereafter, for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated November 
2004, December 2004, March 2006 and August 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for a higher 
initial rating originates, however, from the grant of service 
connection.  Consequently, Vazquez-Flores is inapplicable.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the evaluations granted for his 
service-connected major depressive disorder do not accurately 
reflect the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required by that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(finding that a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded). Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection 
for major depressive disorder in September 2004.  The RO 
issued a rating decision in April 2005 granting entitlement 
to service connection for that condition and assigning a 
30 percent rating effective from September 29, 2004, the day 
after the Veteran's release from active service.  The Veteran 
submitted an NOD in August 2005.  The RO issued an SOC in 
July 2007 and the Veteran filed a Substantive Appeal accepted 
in lieu of a VA Form 9 in August 2007.  Thereafter, the RO 
issued an additional rating decision increasing the Veteran's 
rating from 30 percent to 50 percent effective from September 
10, 2007.  

The Veteran's major depressive disorder currently is 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2009).

Under the General Rating Formula for psychiatric 
disabilities, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupation and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, DC 9434 (2009).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a). 

The evidence of record associated with the claim includes 
service treatment records, private treatment records, VA 
treatment records, VA examination reports and written 
statements from the Veteran and his representative.  

Service treatment records show a diagnosis of major 
depressive disorder beginning in early 2000, with numerous 
records of treatment for recurrent major depressive disorder 
for the remainder of his military career.  The Medical 
Examination Board examination shows that the Veteran was 
medically discharged and placed on the Temporary Disability 
Retired List due to his major depressive disorder.  Private 
treatment records from 2005 and 2006 indicate that the 
Veteran was diagnosed with major depression and anxiety 
issues and that he was placed on medication.  While the 
Veteran has reported receiving psychiatric treatment from a 
private physician he has not submitted those records and has 
not requested that VA attempt to obtain those records.  

In February 2005 the Veteran was afforded a VA examination.  
The examination report shows that the examiner diagnosed the 
Veteran with major depressive disorder.  The Veteran reported 
symptoms of feeling down and negative, difficulty with 
sleeping, chronic fatigue, low self-esteem, worrying and 
inconsistent concentration.  The Veteran denied any suicidal 
ideation or attempts, homicidal ideation, symptoms consistent 
with a manic or hypo manic episode, symptoms consistent with 
panic attacks, and symptoms of psychosis.  The Veteran was 
unemployed, but indicated that he had good relationships with 
his parents, two of his siblings and several friends.  The 
Veteran did not report any difficulties completing his 
activities of daily living.  Objective findings revealed that 
the Veteran's speech was fluent, his mood dysphoric and 
constricted in range, thought coherent and logical, well-
oriented, memory within normal limits and judgment and 
insight intact.  The examiner offered a Global Assessment of 
Functioning score of 45, which he stated was based on the 
Veteran's repetitive symptoms.  

The Veteran was afforded another VA examination in November 
2005.  During that examination the Veteran stated that he had 
been doing better, especially since he moved into his own 
apartment that August.  He indicated that he had been earning 
money by working on people's computers.  He reported that his 
anxiety was still there, but that he could control it by 
reading and exercising.  He denied feeling depressed.  
Socially, the Veteran reported enjoying several activities, 
spending time with his daughters and indicated that he had 
quite a few friends in the area.  The Veteran did state that 
about one night a week he has a sleepless night due to 
anxiety.  His appetite has been stable and he reported 
increased energy due to exercise.  The examiner's report 
indicated that the Veteran was cooperative and that his 
speech was normal in rate and volume.  Mood was a bit 
irritable, but thought processes were coherent and logical 
with no unusual preoccupation or evidence of suicidal 
ideation or psychosis.  Attention and concentration were 
grossly intact and all memory functions were within normal 
limits.  Judgment was assessed as poor.  The examiner offered 
a Global Assessment of Functioning (GAF) score of 60 because 
he reported decreased symptoms from his earlier evaluation 
including no complaints of depression.  

An additional VA examination was conducted in May 2007.  
During that examination the Veteran indicated that nothing 
had changed since his previous examination.  He reported that 
most of the time he was anxious and depressed and that he had 
spells of crying due to sadness.  He indicating sleeping 
seven hours per night with medication and stated that he had 
no interests, but enjoyed spending time with his children.  
Appetite was variable and the Veteran had gained 30 pounds 
over the previous year.  Lack of energy, concentration and 
feelings of worthlessness and helplessness were reported.  No 
problems were reported with driving or conversation.  At that 
time the Veteran reported being seen by a psychiatrist on a 
monthly basis and taking five psychotropic medications which 
he stated were somewhat helpful.  He sought admission to a 
psychiatric hospital in January 2007 because he was having a 
hard time coping and was hospitalized for four or five days.  
The examiner assigned a Global Assessment of Functioning 
score (GAF) of 53 based on moderate depressed mood.  
Socially, there was mild impairment at times of stress.  
Recent stressors included divorce, the end of a romantic 
relationship with another person, living with his parents and 
a psychiatric admission.  

The most recent VA examination was conducted in September 
2007.  During that examination the Veteran reported taking 
six different psychiatric medications, each with powerful 
effects.  He stated that the was no longer married, did not 
date, that he currently leads a very inactive lifestyle, 
sleeping eight to ten hours per night and that his interest 
in usual activities was greatly reduced.  The Veteran also 
stated that he felt slowed down with psychomotor retardation.  
Passive suicidal ideation was indicated but the Veteran 
firmly denied that he would act on these thoughts.  The 
Veteran also denied symptoms of mania, hypomania, obsessive 
compulsive disorder, panic disorder, homicidal ideation, 
impulsive or explosive tendencies and psychotic symptoms.  
Mental examination revealed that the Veteran's attitude was 
cooperative.  Affect was relatively flat, but appropriate and 
stable.  Thought processes were logical, coherent and goal 
oriented.  The examiner also indicated that the Veteran was 
alert and free of confusion.  His attention, concentration 
and memory were grossly intact and his insight and judgment 
were fair.  The examiner estimated a Global Assessment of 
Functioning (GAF) score of 50, denoting serious symptoms 
including passive suicidal ideation.  

VA treatment records for the Veteran's major depressive 
disorder begin in February 2005 and indicate findings 
consistent with those from the Veteran's VA examination 
reports.  Treatment records from October 2005 and November 
2005 show that the Veteran was undergoing regular treatment.  
Treatment records from October 2008 show that the Veteran was 
seen for an initial individual therapy appointment following 
a three year treatment hiatus.  He reported continuing to 
struggle with symptoms of anxiety and periods of depression.  
He stated that he was not currently employed and that he 
lived with his seventeen year old daughter.  He did report 
seeing a private psychiatrist, who had prescribed several 
medications.  He noted that his last period of depression was 
over the previous summer and that his mood was improved since 
then.  He stated that he has occasional panic attacks, but 
denied suicidal or homicidal ideation and indicated that his 
depression was no longer interfering with his daily life.  
The Veteran was seen again in November 2008 and similar 
findings were reported.  The Veteran failed to report for a 
December 2008 appointment.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 30 percent prior to September 10, 2007, and greater than 
50 percent thereafter, for major depressive disorder.  Prior 
to September 10, 2007, the Veteran's GAF scores generally 
ranged from 45 to 60, indicating only moderate impairment.  
The medical evidence indicates that the Veteran's major 
depressive disorder was recurrent, with symptoms of feeling 
down and negative, difficulty sleeping, chronic fatigue, low 
self-esteem, worrying and inconsistent concentration making 
social and occupational functioning difficult.  However, the 
overwhelming preponderance of the medical evidence of record 
indicates GAF scores and symptomatology consistent with no 
more than moderate impairment prior to September 10, 2007.  
In the absence of findings showing more severity, such as 
flattened affect, circumlocutory speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, thinking or memory, or total 
occupational and social impairment, a disability rating in 
excess of 30 percent is not warranted.  In general, the 
Veteran's symptomatology was not manifested by obsessional 
rituals, spatial disorientation, neglect of appearance or 
hygiene, disorientation to time or place, delusions or panic 
attacks, homicidal ideation, or grossly inappropriate 
behavior as to warrant a higher rating.

The Veteran also is not entitled to an initial rating greater 
than 50 percent effective September 10, 2007, for major 
depressive disorder.  The 50 percent rating assigned from 
September 10, 2007, is appropriate and was assigned based on 
findings from the September 2007 VA examination, which 
indicated that the Veteran's major depressive disorder had 
worsened.  Interest in usual activities was greatly reduced 
and the Veteran reported feeling slowed down with psychomotor 
retardation.  Passive suicidal ideation was also reported and 
flattened affect was indicated.  A GAF score of 50 was 
reported.  These findings more closely approximate a rating 
of 50 percent.  However, based on the medical evidence of 
record, the Board finds that a rating in excess of 50 percent 
is not warranted.  A higher evaluation of 70 percent is not 
warranted unless there are deficiencies in most areas due to 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  The medical findings are 
not consistent with such a determination.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Veteran has not been 
hospitalized for his major depressive disorder other than one 
unverified incident in January 2007 where the Veteran stated 
that he sought admission to a psychiatric facility.  The 
effect of the Veteran's major depressive disorder on his 
ability to hold employment appears to be contemplated by the 
currently assigned ratings.  As such, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to September 10, 2007, and greater than 50 percent 
thereafter, for major depressive disorder is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


